Citation Nr: 1122399	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  10-03 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969.  He died in June 1972.  He was not married at the time of death.  The appellant is the Veteran's mother.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision rendered by the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran served on active duty from December 1966 to December 1969.  At the time of the Veteran's death, service connection was in effect for brain injury due to trauma, rated as 10 percent disabling, and post operative residuals of a left knee injury, rated as 10 percent disabling.  

2.  The Veteran died in June 1972.  The cause of death was a stab wound to the chest with perforation of the heart.  The death was due to homicide and not due to a fall caused by the service-connected left knee disability.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310, 1131 (West 2002); 38 C.F.R. § 3.300, 3.309, 3.312 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time," or "immediately after," VA receives a complete or substantially complete application for VA- administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev.'d on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (2009), the Court held that when VA receives a detailed claim for death and indemnity compensation (DIC) under 38 U.S.C. § 1310, it must provide a detailed notice to the claimant.  Specifically, the Court held that, under section 38 U.S.C. § 5103(a), the notice must include the following elements:

A statement of the conditions, if any, for which a veteran was service connected at the time of death;

An explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and

An explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

The record reflects that the RO provided the appellant with the notice required under the VCAA and under Hupp v. Nicholson, 21 Vet. App. 342 (2007), by a letter mailed in November 2009.  To the extent that the appellant may not have been provided with complete notice until after the initial adjudication, the Board finds that there is no prejudice to her in proceeding with the issuance of a final decision.  Following the provision of the required notice and the completion of all indicated development of the record, the RO readjudicated the appellant's claim in December 2009.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may be cured by a new VCAA notification followed by a readjudication of the claim].  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  

The Veteran's service treatment records are of record as is a copy of his certificate of death.  

No medical opinion was obtained in this case, however, none is required.  As discussed below, the preponderance of the evidence does not indicate that the Veteran's death was related to service or a service-connected disability.  

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of this issue has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and nonprejudicial to the appellant.

The appellant has been accorded ample opportunity to present evidence and argument in support of her claim.  See 38 C.F.R. § 3.103 (2010).  She has retained the services of a representative and has been provided numerous opportunities to present evidence or argument in support of her claim.  

II. Background and Analysis

During active duty service in February 1969, the Veteran sustained a stab wound above the left ear.  The service treatment records also show treatment for a left knee condition.  Following discharge from service, in June 1970, the Veteran filed a claim seeking service connection for residuals of a head injury and "all other disabilities of record."  In a July 1971 decision, service connection was established for brain disease associated with trauma, and for post-operative residuals of a left knee injury.  

In July 1972, the VA Regional Office was informed that the Veteran had died.  A Certificate of Death was received.  The Certificate of Death indicates that the immediate cause of death was a stab wound of the chest with perforation of the heart.  The report indicates that the death was due to homicide and that he was stabbed by a known person at his home.  The Certificate of Death does not list the Veteran's service-connected knee disability as either a cause of the Veteran's death or a condition contributing to his death.   

In August 1973, the appellant sought reimbursement for certain burial allowances.  In September 1973, she was advised by VA that an allowance of $250.00 was authorized for the funeral and burial expenses of the Veteran.  She was further advised, "The evidence does not show that the Veteran's death was due to a service connected condition."  

In June 2008, some 35 years later, the appellant filed a claim seeking service connection for the cause of the Veteran's death.   

The Veteran's mother alleges that the Veteran's service-connected knee disability caused a fall leading to the Veteran's death.  Specifically, the Veteran's brother, in a statement received in January 2009, reports that on the night of his death, his brother and he were in the front yard playing.  Unknown to them, there was a sharp knife located on the porch.  He reports that the Veteran's service-connected left knee gave out causing him to fall on the porch onto the knife.  Reportedly, he was taken by ambulance to a private hospital but later died.  The Veteran's brother states that no police report was generated.  

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2010).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty, but no compensation shall be paid if the disability is the result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Upon review of the evidence, the Board finds that service connection for the cause of the Veteran's death is not warranted.  Here, it is undisputed that the Veteran died from a stab wound to the chest that perforated his heart.  What is disputed is whether such stab wound was due to homicide or due to a fall caused by the service-connected left knee disability.  

In this case, we have conflicting evidence regarding the cause of the Veteran's death.  The Veteran's family has made recent assertions that his service-connected knee condition gave out causing him to fall onto a knife.  However, the Certificate of Death completed by a medical doctor within days of the Veteran's death determined the cause of death to be a homicide rather than accident. 

Reviewing both the evidence for, and the evidence against the claim, the Board finds that the Certificate of Death constitutes the most probative evidence of record concerning the cause of the Veteran's death.  The Certificate of Death was prepared by and certified by a medical doctor after an autopsy was performed.  It was prepared contemporaneous to the Veteran's death.  It is an official certification from the State of Indiana.  Pertinently, it contains no indication that the death was due to accident.  Rather, it clearly states that death was due to homicide by a known person.  The Board finds this opinion to be competent evidence regarding the cause of death as the author as a medical physician who is also a coroner, clearly has the qualification and training necessary to provide opinions regarding the causes and manner of death.  See 38 C.F.R. § 3.159 (Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion).

To the extent that the Veteran's family has asserted that the medical opinion proffered by the medical doctor that completed the Certificate of Death is erroneous, the Board finds this argument unpersuasive.  Neither the Veteran's mother, nor his brother, has submitted credible and competent evidence to contradict the findings.  As noted previously, the examining coroner is competent to provide an opinion regarding the cause of death.  Furthermore, there is nothing in the record that would call into question the doctor's credibility.  In this regard, in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  There is simply nothing in the record any factors such as bias, self interest, monetary interest, or inconsistency that would call into question the credibility of the physician that completed the death certificate. 

Regarding the assertions from the Veteran's family regarding the manner of death, the Veteran's brother is competent to report that he witnessed the Veteran fall onto a knife.  However, the assertions of the Veteran's brother made in connection with the claim for disability compensation strain credibility.  The version of events proffered by the Veteran's brother is in direct conflict with the contemporaneous history of the events leading the Veteran's death contained in the Certificate of Death.  Thus, there is inconsistency with other evidence of record.   Moreover, the Board finds it significant that the appellant filed a claim for burial benefits in 1973, but did not allege at that time that the Veteran's death resulted from his service connected disability.  Likewise, she did not express disagreement with the finding of the RO in September 1973 that she was not entitled to a higher level of burial benefits as the Veteran's death was not shown to be due to service-connected disability.  Furthermore, the appellant has not identified or provided any hospital records which could substantiate her assertions that the Veteran's death was not a homicide and instead was triggered by a fall.  She has presented no competent medical evidence to contradict the findings of the medical doctor that concluded that the Veteran's death was the result of a homicide.  Clearly, the appellant has a financial motive and self interest in the manner of the Veteran's death.  Based on the foregoing, the Board finds that the assertions rendered by the Veteran's mother and brother that his service connected knee disability caused him to fall onto a knife are not credible.  

In short, the opinion reached by the coroner in 1972 is more convincing and probative than the assertions provided by his family members decades after the Veteran's death.  In light of the Board finding that the assertions of the Veteran's brother and mother regarding the cause of death are not credible and in light of probative competent evidence contained on the Certificate of Death, the weight of the evidence is against the claim, and the claim must be denied.


ORDER

Service connection for the cause of the Veteran's death is denied.   



____________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


